Citation Nr: 9933042	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  97-27 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for status post medial meniscus tear, left 
knee.

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for left shoulder instability.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1996 to May 
1997.  This appeal arises from a May 1997 rating decision of 
the Department of Veterans Affairs (VA), San Juan, Puerto 
Rico, regional office (RO). 

In March 1999, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
an August 1999 rating action continued the prior evaluations.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran's service connected status post medial 
meniscus tear, left knee, has been manifested, since May 
1997, by joint line crepitus, patellar grinding, and a small 
exostosis deformity on the left medial knee that is 
moderately tender to palpation; there is full, pain free 
motion, and no instability or subluxation.

3.  Medical evidence of record in May 1997 showed recurrent 
subluxation of the left shoulder, but no limitation of arm 
motion to 25 degrees from the side, and good strength of the 
shoulder muscles; the current objective signs of disability 
are slight limitation of flexion and abduction; medical 
evidence does not demonstrate painful motion or any 
functional limitation of the left shoulder.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for status post medial meniscus tear, left knee, since May 
1997, have not been met.  38 U.S.C.A. §§ 1155, 5107(b)(West 
1991); 38 C.F.R. Part 4, Codes 5257, 5261 (1999).

2.  The criteria for an evaluation in excess of 20 percent 
for left shoulder instability, since May 1997, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b)(West 1991); 38 C.F.R. Part 
4, Codes 5201, 5202, 5203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented claims which are plausible.  All relevant facts 
have been properly developed and no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40 (1999).

Left Knee

The service medical records show that the veteran injured his 
left knee in November 1996.  A repair of torn medial meniscus 
was accomplished in December 1996.  Service connection for 
status post medial meniscus tear, left knee, was granted in 
May 1997.  A 30 percent evaluation was assigned from May 
1997.  The veteran contends that he is entitled to a higher 
evaluation.

The veteran's left disability is evaluated under Code 5257.  
The current 30 percent evaluation contemplates a severe level 
of disability, and is the maximum assignable under that code 
section.  38 C.F.R. Part 4, Diagnostic Code 5257 (1999).  A 
higher evaluation is available under Code 5261 where evidence 
demonstrates that leg extension is limited to 30 degrees or 
more.  38 C.F.R. Part 4, Diagnostic Code 5261 (1999).

Examination during service in March 1997 indicated that the 
veteran's left knee showed 1+ edema, and active range of 
motion from 5 to 120 degrees.  There was full passive 
extension.  There was no joint line crepitus, and thigh girth 
and quadriceps strength were unchanged.  

A VA examination was conducted in May 1999.  The veteran 
reported moderate to severe left knee pain around the joint 
associated with a purple color with cold exposure or rainy 
days.  The pain was exacerbated by standing for long periods, 
walking quickly or squatting.  He had no need for crutches, 
brace, cane or corrective shoes.  The veteran stated that he 
was unable to do leg extension curls with weights.  On 
examination, left knee range of motion was from 0 to 140 
degrees, with no painful motion.  There was no objective 
evidence of edema, effusion, instability, weakness, redness, 
heat, abnormal movement or guarding of movement of the left 
knee.  There was a small exostosis deformity on the left 
medial knee moderately tender to palpation.  Patellar 
grinding test was positive.  There was mild crepitus of the 
left knee joint, but no dislocation, lateral instability or 
subluxation of the left knee.  Gait was normal, with no 
ankylosis.  X-rays showed no bone or joint pathology.  The 
diagnosis was status post medial meniscus tear of the left 
knee.

The medical evidence of record does not demonstrate that the 
veteran's left knee disability merits an evaluation in excess 
of 30 percent at any time since May 1997.  As noted above, 
the current 30 percent evaluation contemplate a severe degree 
of left knee disability, and is the maximum evaluation under 
that code section.  38 C.F.R. Part 4, Diagnostic Code 5257 
(1999).  The veteran is not entitled to higher rating under 
Code 5261 since leg extension has not been limited to 30 
degrees or more.  38 C.F.R. Part 4, Diagnostic Code 5261 
(1999).  The only objective signs of disability are joint 
line crepitus, patellar grinding, and a small exostosis 
deformity on the left medial knee that is moderately tender 
to palpation.  Given that the current medical evidence 
demonstrates full, pain free motion, and no instability or 
subluxation, the Board finds that the veteran's subjective 
complaints of knee ache and pain on motion are adequately 
compensated by the current 30 percent evaluation under code 
5257.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 
4.40, 4.45, 4.59 (1999).  

Accordingly, the veteran is not entitled to an evaluation in 
excess of 30 percent for his left knee disability at any time 
since May 1997.  In this regard, see Fenderson v. West, 12 
Vet. App. 119 (1999) (at the time of an initial rating, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found).

Left Shoulder

The service medical records show that the veteran injured his 
left shoulder in November 1996.  He experienced subluxation 
and instability, and was treated with a sling.  Service 
connection for left shoulder instability was granted in May 
1997.  A 20 percent evaluation was assigned from May 1997.  
The veteran contends that he is entitled to a higher 
evaluation.

The veteran's left shoulder disability is evaluated under 
Code 5203.  The current 20 percent evaluation contemplates 
dislocation or nonunion of the clavicle or scapula, and is 
the maximum assignable under that code section.  38 C.F.R. 
Part 4, Diagnostic Code 5203 (1999).  A higher evaluation is 
available under Code 5201 where evidence demonstrates 
limitation of minor arm motion to 25 degrees from the side.  
38 C.F.R. Part 4, Diagnostic Code 5201 (1999).  Additionally, 
higher evaluations are appropriate if the humerus 
demonstrates loss of head, nonunion, or fibrous union.  38 
C.F.R. Part 4, Diagnostic Code 5202 (1999).

Examination during service in November 1996 indicated that 
the veteran's left shoulder showed active flexion to 160 
degrees, abduction to 110 degrees with subluxation, and 
positive post drawer at 70 degrees of abduction.  Posterior 
instability was noted, and the veteran was continued in a 
sling.  In March 1997, strength was noted as 5/5.  Posterior 
capsule stretches were recommended.

A VA examination was conducted in May 1999.  The veteran, who 
was noted to be right-handed, reported moderate to severe 
pain in the left shoulder which radiated to the clavicle and 
trapezius.  He stated that precipitating factors included 
lifting objects, brisk rotation of the shoulder, and sleeping 
on the shoulder.  On examination, left shoulder range of 
motion was as follows:  abduction and flexion to 150 degrees; 
internal rotation to 60 degrees; and external rotation to 90 
degrees.  There was no painful motion, and no objective 
evidence of edema, effusion, instability, weakness, redness, 
heat, tenderness to palpation, crepitus, abnormal movement or 
guarding of movement of the left shoulder.  There was no 
dislocation, ankylosis, lateral instability or subluxation of 
the left shoulder.  X-rays showed no bone or joint pathology.  
The diagnosis was left shoulder instability.

The medical evidence of record does not demonstrate that the 
veteran's left shoulder disability merits an evaluation in 
excess of 20 percent at any time since May 1997.  As noted 
above, the current 20 percent evaluation is the maximum 
evaluation under code 5203.  38 C.F.R. Part 4, Diagnostic 
Code 5203 (1999).  The veteran is not entitled to higher 
rating under Code 5201 since arm motion is not limited at 25 
degrees from his side, and there is no impairment of the 
humerus which would allow a higher evaluation under Code 
5202.  38 C.F.R. Part 4, Diagnostic Codes 5201, 5202 (1999).  
The recurrent subluxation shown on examination during service 
merits only a 20 percent evaluation under Code 5202.  The 
only current objective signs of disability are slight 
limitation of flexion and abduction.  Given that the medical 
evidence does not demonstrate painful motion or any 
functional limitation, the Board finds that the veteran's 
subjective complaints of shoulder ache and pain on motion are 
adequately compensated by the current 20 percent evaluation 
under code 5203.  DeLuca, supra.; 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1999).  Accordingly, the veteran is not entitled to an 
evaluation in excess of 20 percent for his left shoulder 
disability at any time since May 1997.  See Fenderson, supra. 


ORDER

The appeal is denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

